DAVID T. PROSSER, J.
¶ 68. (concurring). The defendant, Donovan M. Burris, was convicted of first-degree reckless injury while armed in violation of Wis. Stat. §§ 940.23(1) and 939.63.1 concur in the majority's decision to reverse the decision of the court of appeals, which had reversed the circuit court's denial of the defendant's motion for a new trial. In my view, the circuit court's supplemental instruction to the jury was correct.
*121¶ 69. I write separately because I am unpersuaded by the arguments and analysis about the relevance of conduct "after the crime."
¶ 70. The majority opinion reads in part as follows:
The State raises the following issue! 1 for review: (1) whether a fact-finder, in determining whether a defendant acted with utter disregard for human life, should give his conduct after a crime less weight than his conduct before and during the incident. . .
We conclude that, in an utter disregard analysis, a defendant's conduct is not, as a matter of law, assigned more or less weight whether the conduct occurred before, during, or after the crime. We hold that, when evaluating whether a defendant acted with utter disregard for human life, a fact-finder should consider any relevant evidence in regard to the totality of the circumstances.
Majority op., ¶¶ 6, 7.
¶ 71. I cannot join the conclusion stated in ¶ 7 of the majority opinion.
¶ 72. The statute on second-degree reckless injury reads as follows: "Whoever recklessly causes great bodily harm to another human being is guilty of a Class F felony." Wis. Stat. § 940.23(2)(a). A Class F felony is punishable by "a fine not to exceed $25,000 or imprisonment not to exceed 12 years and six months, or both." Wis. Stat. § 939.50(3)0).
¶ 73. The elements of second-degree reckless injury are spelled out in Wisconsin Jury Instructions— Criminal 1252. They are:
(1) The defendant caused great bodily harm to (name of victim); and
(2) The defendant caused great bodily harm by criminally reckless conduct.
*122¶ 74. The instruction explains that "criminally reckless conduct" means:
the conduct created a risk of death or great bodily harm to another person; and
the risk of death or great bodily harm was unreasonable and substantial; and
the defendant was aware that (his) (her) conduct created the unreasonable and substantial risk of death or great bodily harm.
Wis JI — Criminal 1252.
¶ 75. There is no suggestion that conduct "after the crime" is relevant to whether the defendant was "criminally reckless" or whether the defendant "caused" great bodily harm.
¶ 76. The statute on first-degree reckless injury is exactly the same as the statute on second-degree reckless injury except that it adds an element, namely, "under circumstances which show utter disregard for human life." Wis. Stat. § 940.23(l)(a). First-degree reckless injury is a Class D felony, meaning that it is punishable by "a fine not to exceed $100,000 or imprisonment not to exceed 25 years, or both." Wis. Stat. § 939.50(3)(d). In other words, first-degree reckless injury doubles the period of potential imprisonment and quadruples the potential fine over second-degree reckless injury, if the state is able to prove a third element: that the great bodily harm occurred "under circumstances which show utter disregard for human life."
¶ 77. To my mind, the clause "under circumstances which show utter disregard for human life" modifies the phrase "recklessly causes." If this is correct, conduct "after the crime" cannot be an element of "the crime." (Emphasis added.) The crime is complete when the defendant "recklessly causes" great bodily harm.
*123¶ 78. There might be a factual exception to this principle if the defendant fired multiple shots or inflicted multiple stab wounds or administered multiple blows to the victim, making it difficult to determine the effect and order of each individual wound, or if the injuries are considered together. But where, as here, there was a single gunshot and no other conduct contributed to the great bodily harm, the crime is complete when the gun is fired and great bodily harm is caused as a result.
¶ 79. The majority opinion holds that a defendant's conduct "after the crime" is to be evaluated the same as the defendant's conduct before and during the crime. The logical implication of this holding is that a Class F felony can be increased to a Class D felony by a defendant's callous or abhorrent conduct "after the crime"; or that a defendant's Class D felony can be decreased to a Class F felony by a defendant's "after the crime" mitigating conduct and remorse.
¶ 80. I can understand how a defendant's "after the crime" conduct could affect the defendant's sentence, but I cannot conceive of how a defendant's "after the crime" conduct could determine "the crime" itself.
¶ 81. The state may desire to use words or conduct "after the crime" to reinforce its view of the "circumstances" before and during the crime, but, in my view, words and conduct "after the crime" cannot increase the gravity of the crime.
¶ 82. A defendant may desire to mitigate "utter disregard" by his words and conduct after inflicting great bodily harm. However, such self-serving evidence should be unavailing.
¶ 83. Yogi Berra famously remarked, "It's never over till it's over." The majority opinion gives new meaning to Yogi's aphorism ... at the expense of logic and order in the criminal law.
*124¶ 84. The majority opinion — to be blunt— deprives us of any certainty as to when the crime of first-degree reckless injury is complete.
¶ 85. Because the majority opinion is internally inconsistent, I respectfully concur in the result.